Citation Nr: 0934350	
Decision Date: 09/14/09    Archive Date: 09/23/09

DOCKET NO.  07-14 589	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to an effective date earlier than January 30, 
2006, for the grant of service connection for right knee 
degenerative joint disease.


REPRESENTATION

Appellant represented by:	Calvin Hanson, Attorney


ATTORNEY FOR THE BOARD

P. Olson, Counsel




INTRODUCTION

The Veteran had active military service from January 1968 to 
December 1969.

This matter is before the Board of Veterans' Appeals (Board) 
following a Board Remand in June 2009.  This matter was 
originally on appeal from an August 14, 2007 Decision Review 
Officer (DRO) decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Lincoln, Nebraska which granted 
service connection for right knee degenerative joint disease 
effective January 30, 2006.

In a letter from the Veteran, received by VA in June 2008, he 
raised the issue of clear and unmistakable error in the 
October 1981 rating decision which denied service connection 
for a right knee disability.  The Board notes that an earlier 
effective date claim and a claim of CUE are different, 
mutually exclusive routes to the goal of determining an 
effective date.  As such, the issue of entitlement to an 
earlier effective date for right knee degenerative joint 
disease is not inextricably intertwined with the Veteran's 
CUE claim and can be adjudicated without its resolution.  See 
Harris v. Derwinski, 1 Vet. App. 180 (1991).  The claim of 
CUE is, therefore, referred to the RO for appropriate action.


FINDINGS OF FACT

1.  The Veteran' original VA Form 21-526, Veteran's 
Application for Compensation and/or Pension, noting right 
knee and right knee surgery as disability for which claim was 
made was received by VA on June 25, 1981.  An October 1981 
rating decision denied the Veteran's claim for service 
connection for right knee disability.  The Veteran did not 
appeal this decision.  

2.  On January 30, 2006, the RO received VA Form 21-526, 
noting that he was claiming knee disability.  




CONCLUSION OF LAW

The criteria for an effective date prior to January 30, 2006, 
for the grant of service connection for right knee 
degenerative joint disease have not been met.  38 U.S.C.A. § 
5110 (West 2002); 38 C.F.R. § 3.400 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folders.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the Veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
Veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

Pursuant to the Board's June 2009 Remand, the RO adjudicated 
the inextricably intertwined claim for entitlement to an 
effective date prior to January 30, 2006, for the grant of 
service connection for right knee meniscectomy and issued a 
Supplemental Statement of the Case (SSOC).  Based on the 
foregoing actions, the Board finds that there has been 
compliance with the Board's June 2009 Remand.  Stegall v. 
West, 11 Vet. App. 268 (1998).

Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  

With respect to service connection claims, the U.S. Court of 
Appeals for Veterans Claims held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA has met all statutory and regulatory notice and duty to 
assist provisions.  Letters dated in February 2006 and March 
2006 fully satisfied the duty to notify provisions. 
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 6 
Vet. App. at 183, Dingess, 19 Vet. App. at 473.  Together, 
the letters informed the appellant of what evidence was 
required to substantiate the claim and of the appellant's and 
VA's respective duties for obtaining evidence, as well as how 
VA determines effective dates. 

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must request that the 
claimant provide any evidence in his possession that pertains 
to the claim based upon 38 C.F.R. § 3.159(b).  The 
requirement of requesting that the claimant provide any 
evidence in his possession that pertains to the claim was 
eliminated by the Secretary during the course of this appeal.  
See 73 Fed. Reg. 23353 (final rule revising 38 C.F.R. § 
3.159(b) to rescind fourth element notice as required under 
Pelegrini II, effective May 30, 2008).  Thus, any error 
related to this element is harmless.  However, although this 
notice is no longer required, the Board notes that the 
Veteran was aware that it was ultimately his responsibility 
to give VA any evidence pertaining to the claim.  The 
February 2006 letter told him to provide any relevant 
evidence in his possession.  See Pelegrini, 18 Vet. App. at 
120.  

The notice required by 38 U.S.C.A. § 5103(a) should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  That was 
done in this case.

The Board finds that all necessary development has been 
accomplished; and, therefore, appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  In this case, no additional assistance 
could result in an earlier effective date.  Significantly, 
neither the Veteran nor his representative has identified, 
and the record does not otherwise indicate, any additional 
existing evidence that is necessary for a fair adjudication 
of the claim that has not been obtained.  Hence, no further 
notice or assistance to the Veteran is required to fulfill 
VA's duty to assist the Veteran in the development of the 
claim.  

Earlier Effective Date

The effective date for a grant of direct service connection 
will be the day following separation from active service, or 
the date entitlement arose if a claim is received within one 
year after separation from service.  Otherwise, the effective 
date is the date of receipt of claim or date entitlement 
arose, whichever is later.  38 U.S.C. 5110(a); 38 C.F.R. § 
3.400.  Unless specifically provided, the effective date will 
be assigned on the basis of the facts as found. 38 C.F.R. § 
3.400(a).

A specific claim in the form prescribed by the Secretary of 
Veterans Affairs must be filed in order for benefits to be 
paid to any individual under the laws administered by VA. 38 
C.F.R. § 3.151(a) (2008).  The term "claim" or 
"application" means a formal or informal communication in 
writing requesting a determination of entitlement or 
evidencing a belief of entitlement, to a benefit.  38 C.F.R. 
§ 3.1(p) (2008).  "Date of receipt" generally means the 
date on which a claim, information or evidence was received 
by VA.  38 C.F.R. § 3.1(r).

The Veteran's original application for compensation, received 
on June 25, 1981, noted that right knee and right knee 
surgery were noted to be the nature of sickness, disease or 
injuries for which the claim was made.  An October 1981 
rating decision denied service connection for right knee 
disability.  The Veteran was advised on November 20, 1981 of 
the decision and of his procedural and appellate rights.  The 
Veteran did not appeal.  

On January 30, 2006, the RO received the veteran's completed 
VA Form 21-526, which indicated that the Veteran was 
claiming, inter alia, a knee disability.  

After a thorough review of the claims folder, the Board finds 
that the Veteran's VA Form 21-526 that served as the basis 
for the award of service connection for right knee 
degenerative joint disease was received on January 30, 2006.  
Considered as an original claim, it was received more than 
one year after the Veteran's date of separation from service.  

Accordingly, the applicable regulation for a claim for 
service connection received more than one year after the date 
of separation from service dictates that the effective date 
is the date of receipt of the claim, or the date entitlement 
arose, whichever is the later.  Therefore, the appropriate 
effective date is the date of receipt of the claim, January 
30, 2006.  The Veteran, however, argues that his effective 
date for the grant of service connection for right knee 
degenerative joint disease should be prior to January 30, 
2006.    

To the extent that the Veteran may be claiming that the 
original claim for service connection for right knee 
disability filed in June 1981 was also a claim for service 
connection for right knee degenerative joint disease that was 
not adjudicated and remained pending, such claim would be 
deemed denied.  See Deshotel v. Nicholson, 457 F.3d 1258 
(Fed. Cir. 2006) (If the record shows the existence of an 
unadjudicated claim, raised along with an adjudicated claim, 
and the RO's decision acts (favorably or unfavorably) on one 
of the claims but fails to specifically address the other 
claim, the second claim is deemed denied, and the appeal 
period begins to run.).  

As noted above, the Veteran filed his original claim for 
right knee disability in June 1981.  In October 1981, service 
connection for right knee disability was denied.  The Veteran 
was notified of the RO's determination by a letter dated in 
November 1981.  No appeal was filed within one year of 
notification of the November 1981 denial; therefore, the 
decision became final.  See 38 U.S.C.A. § 4005(c) (West 
1976); 38 C.F.R. §§ 3.104, 19.118, 19.153 (1981).  

The effective date of an award of service connection based on 
new and material evidence will be set as the date of receipt 
of the new claim or the date entitlement arose, whichever is 
later.  38 C.F.R. § 3.400(q)(2).  
  
As the October 1981 rating decision was a final adjudication 
of the claim filed in June 1981, the only recourse for the 
Veteran was to file a claim to reopen.  The January 30, 2006, 
VA Form 21-526 can be construed as such a request.

Prior to January 30, 2006, but after the November 20, 1981, 
notification, there is no communication of record from the 
Veteran or any representative or other party to VA that would 
constitute a claim for service connection for right knee 
disability.  

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
an effective date earlier than January 30, 2006, for the 
award of service connection for right knee degenerative joint 
disease, and the benefit of the doubt rule enunciated in 38 
U.S.C.A. § 5107(b) is not for application.  The effective 
date for service connection based on an original claim or a 
reopened claim cannot be any earlier than the date of receipt 
of claim.  The Veteran did not appeal the October 1981 denial 
nor resubmit a claim for right knee disability until January 
30, 2006.  As such, an earlier effective date is not 
warranted.

As the preponderance of the evidence is against the claim, 
the Board finds that an effective date earlier than January 
30, 2006, for the award of service connection for right knee 
degenerative joint disease is not warranted.  38 U.S.C.A. § 
5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Entitlement to an effective date earlier than January 30, 
2006, for the grant of service connection for right knee 
degenerative joint disease, is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


